Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the claims
This action is a notice of allowance in response to a preliminary amendment filed on 12/31/2019 and a Terminal Disclaimer filed on 3/15/2022.
Terminal Disclaimer
The terminal disclaimer filed on 3/15/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 10,565,543  has been reviewed and is accepted. The terminal disclaimer has been recorded.
Information Disclosure Statement
The IDS filed on 12/31/2019, 07/30/2020, 09/30/2020, 03/05/2021, and 09/09/2021 have been considered by the examiner.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given via email from Attorney Jason Zhang on March 11th 2022.

The claims of the application have been amended as follows:

(Currently Amended) An apparatus of route planning for package pickup and delivery, comprising:

at least one processor configured to execute the instructions to:
receive data representing a predetermined route connecting predetermined locations;
determine unit areas in the geographic region based on sequential nearness of the predetermined locations along the predetermined route;
determine, for each of the unit areas, a vector representation of the unit area;
determine training delivery patterns for unit areas covering the predetermined locations, wherein each training delivery pattern comprises at least one of the unit areas ordered in a visiting sequence;
determine a vector representation of at least one training delivery pattern by adding vector representations of the at least one of the unit areas in the at least one training delivery pattern;
determine a score for at least one training delivery pattern by inputting the vector representation of the at least one training delivery pattern into a first machine learning model;
update parameters of the first machine learning model based on a determination that the visiting sequence is inconsistent with the predetermined route;
determine the first machine learning model for generating the delivery patterns based on a determination that the visiting sequences of all of a plurality of the training delivery patterns are consistent with the predetermined route;
generate delivery patterns for determining a route connecting at least one of the unit areas, wherein each delivery pattern comprises at least one of the unit areas associated with a visiting sequence;
in response to receiving target locations, determine a target route for visiting the target locations using the delivery patterns and the target data; and


(Previously Presented) The apparatus of claim 21, wherein the unit areas comprise a first unit area and a second unit area, and the unit areas are configured such that all locations in the first unit area are to be visited before visiting locations of the second unit area.

(Previously Presented) The apparatus of claim 21, wherein determining the vector representation for each of the unit areas comprises applying a graph embedding technique to address of locations in each of the unit areas.

(Previously Presented) The apparatus of claim 21, wherein the score indicates an efficiency level for visiting the at least one of the unit areas along the visiting sequence.

(Previously Presented) The apparatus of claim 21, wherein determining the unit areas in the geographic region further comprises:
receiving deliverable locations in the geographic region;
determining a location vector for each of the deliverable locations using a second machine learning model, wherein a distance between two location vectors indicates sequential nearness of two locations corresponding to the two location vectors along a delivery route;
determining, for each of the deliverable locations, a feature vector comprising the location vector and location attributes of the deliverable location; and
determining the unit areas by grouping the deliverable locations based on distances between the feature vectors, wherein distances between feature vectors of deliverable locations grouped into a unit area are within a predetermined threshold value.



(Previously Presented) The apparatus of claim 25, wherein the second machine learning model comprises a neural network model, and the at least one processor is further configured to execute the instructions to:
determine location vectors for each of the predetermined locations, wherein an element of a location vector comprises an attribute of an address of each of the predetermined locations;
determine probability values for a current location of the predetermined locations by inputting a location vector of the current location into the neural network model, wherein each probability value corresponds to one of the predetermined locations and indicates a probability of the one of the predetermined location being visited immediately following the current location;
determine whether a subsequent location immediately following the current location along the predetermined route corresponds to the highest probability value;
update parameters of the neural network model based on a determination that the subsequent location does not correspond to the highest probability value; and
determine probability values for the subsequent location by inputting a location vector of the subsequent location into the neural network model based on a determination that the subsequent location corresponds to the highest probability value.

(Previously Presented) The apparatus of claim 27, wherein the at least one processor is further configured to execute the instructions to:
determine the neural network model for determining the location vector for each of the deliverable locations based on a determination that a location following each of the predetermined locations along the predetermined route corresponds to the 

(Previously Presented) The apparatus of claim 21, wherein the first machine learning model comprises a neural network model, and the at least one processor configured to generate the delivery patterns is further configured to execute the instructions to:
determine candidate delivery patterns using the unit areas, wherein each candidate delivery pattern comprises at least one of the unit areas ordered in a visiting sequence;
determine a vector representation of each candidate delivery pattern by adding vector representations of the at least one of the unit areas in the candidate delivery pattern;
determine a score for each candidate delivery pattern by inputting the vector representation of each candidate delivery pattern into first machine learning model; and
generate the delivery patterns as the candidate delivery patterns having scores higher than a predetermined threshold value.

(Previously Presented) The apparatus of claim 21, wherein the at least one processor is further configured to execute the instructions to:
receive task data comprising the target locations to visit;
determine target unit areas as unit areas covering the target locations; and
determine the target route linking the target unit areas, wherein each target unit area is to be visited for once along the target route.

(Previously Presented) The apparatus of claim 30, wherein the first machine learning model comprises a neural network model, and the at least one processor configured to determine the target route linking the target unit areas is further configured to execute the instructions to:

determine the target route as a feasible delivery pattern having the shortest time for visiting all of the target unit areas.

(Currently Amended) A computer-implemented method of route planning for package pickup and delivery, comprising:
receiving data representing a predetermined route connecting the predetermined locations;
determining, by at least one processor, unit areas in the geographic region based on sequential nearness of the predetermined locations along the predetermined route;
determining, by the at least one processor, for each of the unit areas, a vector representation of the unit area;
determining, by the at least one processor, training delivery patterns for unit areas covering the predetermined locations, wherein each training delivery pattern comprises at least one of the unit areas ordered in a visiting sequence;
determining, by the at least one processor, a vector representation of at least one training delivery pattern by adding vector representations of the at least one of the unit areas in the at least one training delivery pattern;
determining, by the at least one processor, a score for at least one training delivery pattern by inputting the vector representation of the at least one training delivery pattern into a first machine learning model;
updating parameters of the first machine learning model based on a determination that the visiting sequence is inconsistent with the predetermined route;
determining, by the at least one processor, the first machine learning model for generating the delivery patterns based on a determination that the visiting sequences of a plurality of the training delivery patterns are consistent with the predetermined route;

in response to receiving target locations, determining, by the at least one processor, a target route for visiting the target locations using the delivery patterns and the target data; and
sending the target route to a mobile apparatus.

(Currently Amended) The computer-implemented method of claim 32, wherein the score indicates an efficiency level for visiting the at least one of the unit areas along the visiting sequence.

(Previously Presented) The computer-implemented method of claim 32, wherein determining the unit areas further comprises:
receiving deliverable locations in the geographic region;
determining a location vector for each of the deliverable locations using a second machine learning model, wherein a distance between two location vectors indicates sequential nearness of two locations corresponding to the two location vectors along a delivery route;
determining, for each of the deliverable locations, a feature vector comprising the location vector and location attributes of the deliverable location; and
determining the unit areas by grouping the deliverable locations based on distances between the feature vectors, wherein distances between feature vectors of deliverable locations grouped into a unit area are within a predetermined threshold value.



(Previously Presented) The computer-implemented method of claim 34, wherein the second machine learning model comprises a neural network model, and the method further comprises:
determining location vectors for each of the predetermined locations, wherein an element of a location vector comprises an attribute of an address of each of the predetermined locations;
determining probability values for a current location of the predetermined locations by inputting a location vector of the current location into the neural network model, wherein each probability value corresponds to one of the predetermined locations and indicates a probability of the one of the predetermined location being visited immediately following the current location;
determining whether a subsequent location immediately following the current location along the predetermined route corresponds to a highest probability value;
updating parameters of the neural network model based on a determination that the subsequent location does not correspond to the highest probability value; and
determining probability values for the subsequent location by inputting a location vector of the subsequent location into the neural network model based on a determination that the subsequent location corresponds to the highest probability value.

(Previously Presented) The computer-implemented method of claim 36, further comprising:
determining the neural network model for determining the location vector for each of the deliverable locations based on a determination that a location following each of the predetermined locations along the predetermined route 

(Previously Presented) The computer-implemented method of claim 32, wherein each training delivery pattern comprises at most three unit areas.

(Previously Presented) The computer-implemented method of claim 32, wherein the first machine learning model comprises a neural network model, and generating the delivery patterns comprises:
determining candidate delivery patterns using the unit areas, wherein each candidate delivery pattern comprises at least one of the unit areas ordered in a visiting sequence;
determining a vector representation of each candidate delivery pattern by adding vector representations of the at least one of the unit areas in the candidate delivery pattern;
determining a score for each candidate delivery pattern by inputting the vector representation of each candidate delivery pattern into the first machine learning model; and
generating the delivery patterns as the candidate delivery patterns having scores higher than a predetermined threshold value.

(Previously Presented) The computer-implemented method of claim 34, further comprising:
receiving task data comprising the target locations to visit;
determining target unit areas as unit areas covering the target locations; and
determining the target route linking the target unit areas, wherein each target unit area is to be visited for once along the target route.


Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance
With respect to the 35 U.S.C. 101 rejection, the claims are considered eligible. Even though the limitations of Claim 21 and 32, as drafted, recite a concept that under the broadest reasonable interpretation, are certain methods of organizing human activity (i.e. commercial interactions or sales activity of finding the best delivery/pickup route), the additional elements integrate the judicial exception into a practical application. The limitations recite specific machine learning model rules and meaningfully integrate into a practical application. The claims now apply/use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to particular technological environment such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
With respect to the 35 U.S.C. 103 rejection, the closest prior art of record is: 
Zhong (US 2010/0088146 A1) 
Spector (US 2018/0315319 A1)
Reed (Martin Reed, An ant colony algorithm for the multi compartment vehicle routing problem, Oct. 17 2013, Science Direct (Year: 2013))
He (Ruhan He, Balanced K-Means Algorithm for Partitioning Areas in Large-Scale Vehicle Routing Problem, Nov. 22, 2009, IEEE (Year: 2009)) 
Zhang (CN 105224994 A)
Ferguson (US20190114564A1)
Khasis (US2017/0323249A1)

The following is the examiner’s statement of allowance:


Spector teaches a system of automated real time routing of delivery vehicles and specifically, in Par. 0036, teaches sending target routes to a delivery apparatus. Spector, in par. 0054 and Fig. 4A-4D, location data of the mobile apparatus. However it does not teach the machine learning models and vector representations of training delivery patterns.
Reed, in Page 10 and 13 and Fig. 2, teaches determining location vectors using a machine learning model where by clustering delivery locations into clusters that are serviceable in a single tour in order to solve a vehicle routing problem. However, Reed doesn’t teach a neural network model to determine probability values for a current location of the predetermining locations where each probability value corresponds to one of the predetermined locations and indicates a probability of the one of the predetermined locations being visited immediately following the current location and updating parameters based on probability values.
He, in pages 2-3, teaches a feature vector for each deliverable location and determining unit areas based on distances between unit vectors. However, He also does not teach determining probability values for a current location of the predetermining locations where each probability value 
Zhang teaches a method for carrying out training on a neural network model and predicting the residence time at the delivery point. Zhang teaches using the vector which at least comprises the identifier of the delivery point and historical residence time of the delivery point which acts as the target to act as training data. However, as mentioned above, it does not teach the specifics of the machine learning models with respect to vector representations of defined areas, a visiting sequence, and training delivery patterns.
Ferguson teaches a system for optimizing logic decisions based on machine learning for delivery/pickup of parcels. Ferguson teaches a ranking system in which candidate routes are determined and then ranked based on weighted objectives such as minimizing transportation times or cost. However, the ranking and selection of routes is discussed at a high level and as mentioned above, does not go into detail regarding the training of delivery patterns with defined areas and a visiting sequence. 
Khasi teaches a system for optimizing a route for addresses in a selected area that involves obtaining traffic and weather data to generate alternate routes for a sequenced route while staying within parameters and constraints set by an automatic machine learning process. However, Khasi is directed to extracting an optimized route and then dynamically updating the route to avoid traffic or weather.
The combination of references does not teach the particular machine learning rules/model for training delivery patterns as recited in the claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAIL A MANEJWALA whose telephone number is (571)272-8904.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RESHA DESAI/Supervisory Patent Examiner, Art Unit 3628